                                           Case 3:19-cv-05081-WHO Document 105 Filed 08/20/21 Page 1 of 8




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4       ROSEMARIE VARGAS, et al.,                        Case No. 19-cv-05081-WHO
                                                        Plaintiffs,
                                   5
                                                                                            ORDER GRANTING MOTION TO
                                                 v.                                         DISMISS WITH PREJUDICE
                                   6

                                   7       FACEBOOK, INC.,                                  Re: Dkt. No. 92
                                                        Defendant.
                                   8

                                   9

                                  10           In an Order dated January 21, 2021, I dismissed plaintiffs’ Second Amended Complaint

                                  11   with leave to amend, requiring plaintiffs to add specific facts regarding the searches they

                                  12   performed looking for housing on defendant Facebook, Inc.’s platform in order to attempt to plead
Northern District of California
 United States District Court




                                  13   a plausible injury in support of their standing. January 2021 Order, Dkt. No. 86. I directed them

                                  14   to state facts regarding matters within their knowledge about their use of Facebook to search for

                                  15   housing, specifically what type of housing they searched for, during what time frames, and what

                                  16   results were returned. Id. at 10-11.

                                  17           On March 3, 2021, plaintiffs filed the Third Amended Complaint (“TAC”). Dkt. No. 89.

                                  18   While plaintiffs have added additional details regarding the searches they performed, those

                                  19   additional details do not plausibly demonstrate that they were injured by any housing advertiser’s

                                  20   possible use of Facebook’s now-discontinued targeting criteria that could be used to direct paid

                                  21   ads at specific categories of persons.1 And even if plaintiffs had been able to allege facts plausibly

                                  22   supporting a harm to any of them sufficient to confer standing, the claims plaintiffs’ assert are

                                  23   barred by the Communications Decency Act. The TAC is DISMISSED WITH PREJUDICE.

                                  24

                                  25   1
                                        Plaintiffs note that Facebook was sued over the use of the targeting criteria tools by “the National
                                  26   Fair Housing Alliance and others, which resulted in a settlement in which Facebook purportedly
                                       vowed to revise its housing advertising practices to comply with the FHA by the end of 2019.”
                                  27   TAC ¶ 3; see also id. ¶ 52 n.5 (“Based on settlement agreements Facebook has entered into with
                                       various fair housing organizations, Facebook has publicly claimed it no longer illegally targets
                                  28   housing ads and it no longer allows housing advertisers to use its Ad Platform to target ads based
                                       on protected classes.”).
                                           Case 3:19-cv-05081-WHO Document 105 Filed 08/20/21 Page 2 of 8




                                   1                                             BACKGROUND

                                   2            The TAC reasserts claims under the federal Fair Housing Act2 and analogous California3

                                   3   and New York4 laws challenging Facebook, Inc.’s former practice of allowing advertisers to self-

                                   4   select target audiences for their paid housing advertisements (“Targeted Ads” or “Ads”),

                                   5   theoretically excluding protected classes of consumers from seeing those advertisers’ particular

                                   6   housing ads.

                                   7            I dismissed plaintiffs’ Second Amended Complaint (“SAC”), following the analyses of

                                   8   two other Northern District of California cases that dismissed challenges to Facebook’s Targeted

                                   9   Ad tools under other anti-discrimination laws for lack of standing. I held that plaintiffs’ standing

                                  10   allegations were deficient because:

                                  11                   There are, in short, no facts showing that any of the plaintiffs were
                                                       plausibly injured personally by the ad-targeting tools that advertisers
                                  12                   purportedly used to possibly target housing ads in areas that plaintiffs
Northern District of California
 United States District Court




                                                       possibly searched that plausibly resulted in plaintiffs not receiving ads
                                  13                   for housing based on the aspects of their protected classifications that
                                                       they otherwise would have been in a position to pursue
                                  14
                                       January 2021 Order at 9. I directed that plaintiffs plead:
                                  15
                                                       [T]he facts within their exclusive knowledge, explaining what they
                                  16                   actually did with respect to their use of Facebook to look for housing,
                                                       how they know their white compatriot saw different ads, and facts
                                  17                   regarding their then-current intent and ability to secure housing had
                                                       they been shown a full range of ads through Facebook. Those facts –
                                  18                   which are wholly absent from the SAC – are necessary to raise a
                                                       plausible inference that Vargas or the other plaintiffs were injured in
                                  19                   fact by the potential use of [] Facebook’s discriminatory tools by
                                                       housing advertisers.
                                  20
                                       Id. at 10-11. I did not reach Facebook’s other arguments that the SAC should be dismissed with
                                  21
                                       prejudice and granted leave to amend.
                                  22
                                                The TAC adds some facts regarding each plaintiff’s use of Facebook during identified
                                  23
                                       times to search for housing based on identified criteria. See TAC ¶¶ 79-152. Their allegations
                                  24

                                  25
                                       2
                                  26       FHA, 42 U.S.C. § 3604 et seq.
                                       3
                                  27    California Fair Employment and Housing Act (FEHA), Cal. Govt. Code § 12940 et seq. and
                                       California Unfair Competition Law (UCL), Cal. Bus. & Prof. Code § 17200 et seq.
                                  28   4
                                           New York State Human Rights Law, N.Y. Exec. Law § 296.
                                                                                    2
                                            Case 3:19-cv-05081-WHO Document 105 Filed 08/20/21 Page 3 of 8




                                   1   regarding Facebook’s Ad Platform’s design and tools allowing advertisers to target specific

                                   2   groups for their paid Ads remained largely the same as in the SAC. See also January 2021 Order

                                   3   at 2-3.

                                   4             Facebook’s motion to dismiss argues that (i) plaintiffs lack standing because they fail to

                                   5   allege facts about their use of Facebook to search for housing ads sufficient to plausibly allege

                                   6   injury in fact, (ii) Facebook’s publishing conduct is protected and immune under Section 230 of

                                   7   the Communications Decency Act (CDA, 47 U.S.C. § 230), and (iii) plaintiffs fail to state their

                                   8   claims under the FHA, California, and New York laws.

                                   9                                            LEGAL STANDARD

                                  10             A motion pursuant to Federal Rule of Civil Procedure 12(b)(1) tests whether the court has

                                  11   subject matter jurisdiction to hear the claims alleged in the complaint. A Rule 12(b)(1) motion

                                  12   may be either facial, where the inquiry is limited to the allegations in the complaint, or factual,
Northern District of California
 United States District Court




                                  13   where the court may look beyond the complaint to consider extrinsic evidence. Wolfe v.

                                  14   Strankman, 392 F.3d 358, 362 (9th Cir. 2004). Here, Facebook brings a facial attack on the

                                  15   sufficiency of the allegations in the SAC. See Safe Air for Everyone v. Meyer, 373 F.3d 1035,

                                  16   1039 (9th Cir. 2004) (in a facial attack under Rule 12(b)(1), “the challenger asserts that the

                                  17   allegations contained in a complaint are insufficient on their face to invoke federal jurisdiction.”).

                                  18   A district court, “resolves a facial attack as it would a motion to dismiss under Rule 12(b)(6):

                                  19   Accepting the plaintiff’s allegations as true and drawing all reasonable inferences in the plaintiff’s

                                  20   favor, the court determines whether the allegations are sufficient as a legal matter to invoke the

                                  21   court’s jurisdiction.” Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014). As with a Rule

                                  22   12(b)(6) motion, however, a court is not required “to accept as true allegations that are merely

                                  23   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Scis. Sec.

                                  24   Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).

                                  25                                                DISCUSSION

                                  26   I.        STANDING
                                  27             In the TAC, each plaintiff adds details about the types (costs, size, location and other

                                  28   “criteria”) of housing searches they conducted using Facebook, the timeframes when they used
                                                                                           3
                                           Case 3:19-cv-05081-WHO Document 105 Filed 08/20/21 Page 4 of 8




                                   1   Facebook to conduct those searches, and states that they did not receive any housing ads that

                                   2   matched their criteria.5 They generally allege that if they had received Ads for housing that

                                   3   matched their criteria, they would have pursued those housing opportunities. TAC ¶¶ 79-152.

                                   4           Facebook contends that these more detailed allegations are still not sufficient to confer

                                   5   standing because they do not plausibly allege that any plaintiff was in fact injured by Facebook’s

                                   6   advertisers’ use of the now-defunct Ad targeting tools. I agree. As Facebook notes, plaintiffs do

                                   7   not attempt to allege that housing was generally available in their desired markets – much less that

                                   8   housing Ads satisfying those criteria were being placed in Facebook – under the criteria that any

                                   9   of the plaintiffs were using during the times they were using Facebook to search for housing.6

                                  10   That is fatal to plaintiffs’ standing.7

                                  11           Only one plaintiff even attempts to make a showing that she received different results from

                                  12   the Facebook searches she (a disabled female of Hispanic descent who is a single parent with
Northern District of California
 United States District Court




                                  13   minor children) than her friend (a Caucasian) received. Specifically, Vargas alleges that:

                                  14                   On or about February or March 2019, Plaintiff Vargas was with a
                                                       Caucasian friend, Chet Marcello. Plaintiff Vargas and [] Marcello sat
                                  15                   side-by-side and conducted a search for housing through Facebook’s
                                                       Marketplace, both using the same search criteria Plaintiff Vargas had
                                  16                   been using. [] Marcello received more ads for housing in locations
                                                       that were preferable to Plaintiff Vargas. Plaintiff Vargas did not
                                  17                   receive the ads that [] Marcello received.
                                  18   TAC ¶ 95.

                                  19           Unlike in other places in the TAC, this paragraph about Vargas and her friend’s searches

                                  20   does not distinguish between consumer-placed ads (that plaintiffs admit did not utilize the

                                  21   “targeted criteria” plaintiffs claim are discriminatory) and paid Ads covered by the claims in this

                                  22
                                       5
                                  23    The legal standard and discussion of standing cases from my January 2021 Order is incorporated
                                       herein.
                                  24   6
                                         See, e.g., TAC ¶ 85 (Vargas searched for “a three-bedroom apartment located in lower
                                  25   Manhattan in the rental price range of $1,7000.00 per month”); ¶ 107 (plaintiff Skipper searched
                                       for “a two-to-three bedroom single family home or apartment unit in Yonkers or Westchester
                                  26   County in the monthly rental range of $1,000 to $2,000.”).

                                  27
                                       7
                                         As I noted in the January 2021 Order, the facts of this case are wholly unlike the “testing” cases
                                       plaintiffs rely on under the FHA where the facts demonstrated the housing sought by the plaintiffs
                                  28   was available and that the tester received false information. See January 2021 Order at 7-8
                                       (discussing Havens Realty Corp. v. Coleman, 455 U.S. 363 (1982)).
                                                                                          4
                                           Case 3:19-cv-05081-WHO Document 105 Filed 08/20/21 Page 5 of 8




                                   1   case. Nor does plaintiff identify any specific ads that Marcello received that met plaintiff’s criteria

                                   2   and that plaintiff would have pursued. She simply declares that Marcello received unspecific ads

                                   3   in “preferable” locations. She does not indicate those ads, even if paid ads, met her other criteria

                                   4   (cost, size, etc.) to plausibly allege that she was harmed by being denied access to those other,

                                   5   unidentified ads. That is insufficient.

                                   6          Plaintiffs contend, as they did on the prior round to dismiss, that I should not follow the

                                   7   standing analyses of the Hon. Beth L. Freeman in Bradley v. T-Mobile US, Inc., 17-CV-07232-

                                   8   BLF, 2020 WL 1233924 (N.D. Cal. Mar. 13, 2020) and the Hon. Jacqueline Scott Corley in

                                   9   Opiotennione v. Facebook, Inc., 19-CV-07185-JSC, 2020 WL 5877667, at *1 (N.D. Cal. Oct. 2,

                                  10   2020. Both of those cases challenged Facebook’s Targeting Ads program, and both were

                                  11   dismissed for lack of standing given plaintiffs’ failure to plead plausible facts to support that they

                                  12   were harmed under other anti-discriminatory laws by advertiser’s use of the Targeted Ad tools.
Northern District of California
 United States District Court




                                  13   Plaintiffs repeat their unsupported argument that I should not follow the analyses in those cases

                                  14   because standing under the FHA is broader than under Title VII and the statutory schemes

                                  15   considered by Judges Freeman and Corley. Oppo. at 10-11. I addressed and rejected this

                                  16   argument in the January 2021 Order at 7-9 (discussing and distinguishing Bank of Am. Corp. v.

                                  17   City of Miami, Fla., 137 S. Ct. 1296, 1304 (2017), Havens Realty Corp. v. Coleman, 455 U.S. 363,

                                  18   373–74 (1982),Gladstone Realtors v. Village of Bellwood, 441 U.S. 91, 110-111 (1979), and

                                  19   Trafficante v. Metro. Life Ins. Co., 409 U.S. 205, 209-212 (1972)) and will not revisit it again.8

                                  20          In sum, what the plaintiffs have alleged is that they each used Facebook to search for

                                  21   housing based on identified criteria and that no results were returned that met their criteria. They

                                  22   assume (but plead no facts to support) that no results were returned because unidentified

                                  23   advertisers theoretically used Facebook’s Targeting Ad tools to exclude them based on their

                                  24
                                       8
                                  25     A recent decision from the District of Maryland further supports my conclusion. In
                                       Opiotennione v. Bozzuto Mgt. Co., CV 20-1956 PJM, 2021 WL 3055614 (D. Md. July 20, 2021),
                                  26   the plaintiffs sued the underlying advertisers who allegedly used Facebook to place Targeted Ads
                                       in a discriminatory fashion in violation of local antidiscrimination and consumer protection laws.
                                  27   Despite plaintiffs alleging they were denied access to ads placed for specifically identified housing
                                       complexes in their area – something plaintiffs here do not even attempt to allege – the court
                                  28   dismissed for lack of standing. Id. at *3-4 (distinguishing Havens Realty Corp. v. Coleman, 455
                                       U.S. 363, 373–74 (1982)).
                                                                                          5
                                           Case 3:19-cv-05081-WHO Document 105 Filed 08/20/21 Page 6 of 8




                                   1   protected class statuses from seeing paid Ads for housing that they assume (again ,with no facts

                                   2   alleged in support) were available and would have otherwise met their criteria. Plaintiffs’ claim

                                   3   that Facebook denied them access to unidentified Ads is the sort of generalized grievance that is

                                   4   insufficient to support standing. See, e.g., Carroll v. Nakatani, 342 F.3d 934, 940 (9th Cir. 2003)

                                   5   (“The Supreme Court has repeatedly refused to recognize a generalized grievance against

                                   6   allegedly illegal government conduct as sufficient to confer standing” and when “a government

                                   7   actor discriminates on the basis of race, the resulting injury ‘accords a basis for standing only to

                                   8   those persons who are personally denied equal treatment.’” (quoting Allen v. Wright, 468 U.S.

                                   9   737, 755 (1984)).9

                                  10          Having failed to plead facts supporting a plausible injury in fact sufficient to confer

                                  11   standing on any plaintiff, the TAC is DISMISSED with prejudice.

                                  12   II.    CDA
Northern District of California
 United States District Court




                                  13          If plaintiffs had alleged sufficient facts to plausibly state an injury from Facebook’s

                                  14   discontinued provision of Targeting Ad tools for paid advertisers, their claims would still be

                                  15   barred by Section 230 of the Communications Decency Act.

                                  16          Section 230 of the CDA “immunizes providers of interactive computer services against

                                  17   liability arising from content created by third parties.” Fair Hous. Council of San Fernando

                                  18   Valley v. Roommates.Com, LLC (“Roommates”), 521 F.3d 1157, 1162 (9th Cir. 2008) (en banc).

                                  19   Section 230(c)(1) explains that, “providers or user of an interactive computer service shall not be

                                  20   treated as the publisher or speaker of any information provided by another information content

                                  21   provider.” 47 U.S.C. § 230(c)(1). Under the CDA, “[i]mmunity from liability exists for ‘(1) a

                                  22   provider or user of an interactive computer service (2) whom a plaintiff seeks to treat, under a state

                                  23   law cause of action, as a publisher or speaker (3) of information provided by another information

                                  24
                                       9
                                  25     For similar reasons, plaintiffs have failed to plausibly plead injury and thus standing to pursue
                                       their claims under the California and New York laws alleged. See Oppo. at 11-12 (admitting that
                                  26   under the California laws “Plaintiffs must establish standing by alleging facts showing that they
                                       ‘actually suffer[ed] the discriminatory conduct’ being challenged and possess a ‘concrete and
                                  27   actual interest that is not merely hypothetical or conjectural’ []” and under “the NYSHRL,
                                       Plaintiffs must establish that they have been ‘aggrieved by an unlawful discriminatory practice,’
                                  28   N.Y. Exec. Law § 297, which ‘requires a threshold showing that a person has been adversely
                                       affected by the activities of defendants.’” (citations omitted)).
                                                                                           6
                                            Case 3:19-cv-05081-WHO Document 105 Filed 08/20/21 Page 7 of 8




                                   1   content provider,’” and when “a plaintiff cannot allege enough facts to overcome Section 230

                                   2   immunity, a plaintiff’s claims should be dismissed.” Dyroff v. Ultimate Software Group, Inc., 934

                                   3   F.3d 1093, 1097 (9th Cir. 2019), cert. denied, 140 S. Ct. 2761 (2020) (quoting Kimzey v. Yelp!

                                   4   Inc., 836 F.3d 1263, 1268-71 (9th Cir. 2016)).

                                   5           Relying on Roommates, plaintiffs contend that Facebook’s conduct here – creating,

                                   6   promoting use of, and profiting from paid advertisers’ use of the Targeting Ad tools – removes

                                   7   any immunity that Facebook would otherwise have under the CDA. In Roommates, the Ninth

                                   8   Circuit explained that “the CDA does not grant immunity for inducing third parties to express

                                   9   illegal preferences,” and found that “Roommate’s own acts—posting the questionnaire and

                                  10   requiring answers to it—are entirely its doing and thus section 230 of the CDA does not apply to

                                  11   them. Roommate is entitled to no immunity.” Roommates, 521 F.3d at 1165.

                                  12           Roommates is materially distinguishable from this case based on plaintiffs’ allegations in
Northern District of California
 United States District Court




                                  13   the TAC that the now-defunct Ad Targeting process was made available by Facebook for optional

                                  14   use by advertisers placing a host of different types of paid-advertisements.10 Unlike in Roommates

                                  15   where use of the discriminatory criteria was mandated, here use of the tools was neither mandated

                                  16   nor inherently discriminatory given the design of the tools for use by a wide variety of advertisers.

                                  17           In Dyroff, the Ninth Circuit concluded that tools created by the website creator – there,

                                  18   “recommendations and notifications” the website sent to users based on the user’s inquiries that

                                  19   ultimately connected a drug dealer and a drug purchaser – did not turn the defendant who

                                  20

                                  21   10
                                          See, e.g., TAC ¶¶ 45, 46, 50, 52, 55, incorporating by reference multiple descriptions of how
                                  22   Facebook’s Ad Platform and the tools at issue work, including:
                                       https://www.facebook.com/about/ads
                                  23   https://www.facebook.com/business/success/categories/real-estate
                                       https://www.facebook.com/business/ads
                                  24
                                       Facebook also requests, and plaintiffs’ object, to my taking notice of the following: (i) Facebook’s
                                  25   “Discriminatory Practices” subpage of its “Advertising Policies” webpage; (ii) Facebook’s
                                       “Advertising Policies” webpage; (iii) screenshots of the Facebook Marketplace; (iv) screenshots of
                                  26   Facebook’s user sign-up screens that existed at the time the New York Plaintiffs registered for
                                       Facebook; (v) Facebook’s past terms of service that existed at the time the New York Plaintiffs
                                  27   registered for Facebook; (vi) Facebook’s terms of service effective as of February 4, 2009; and
                                       (vii) Facebook’s present terms of service. Dkt. Nos. 95, 97, 99. The request for judicial notice is
                                  28   DENIED. I do not rely on these documents or the information in this Order.

                                                                                         7
                                            Case 3:19-cv-05081-WHO Document 105 Filed 08/20/21 Page 8 of 8




                                   1   controlled the website into a content creator unshielded by CDA immunity. The panel confirmed

                                   2   that the tools were “meant to facilitate the communication and content of others. They are not

                                   3   content in and of themselves.” Dyroff, 934 F.3d 1093, 1098 (9th Cir. 2019), cert. denied, 140 S.

                                   4   Ct. 2761 (2020); see also Carafano v. Metrosplash.com, Inc., 339 F.3d 1119, 1124 (9th Cir. 2003)

                                   5   (where website “questionnaire facilitated the expression of information by individual users”

                                   6   including proposing sexually suggestive phrases that could facilitate the development of libelous

                                   7   profiles, but left “selection of the content [] exclusively to the user,” and defendant was not

                                   8   “responsible, even in part, for associating certain multiple choice responses with a set of physical

                                   9   characteristics, a group of essay answers, and a photograph,” website operator was not information

                                  10   content provider falling outside Section 230’s immunity); Goddard v. Google, Inc., 640 F. Supp.

                                  11   2d 1193, 1197 (N.D. Cal. 2009) (no liability based on Google’s use of “Keyword Tool,” that

                                  12   employs “an algorithm to suggest specific keywords to advertisers”).
Northern District of California
 United States District Court




                                  13           Here, the Ad Tools are neutral. It is the users “that ultimately determine what content to

                                  14   post, such that the tool merely provides ‘a framework that could be utilized for proper or improper

                                  15   purposes, . . . .’” Roommates, 521 F.3d at 1172 (analyzing Carafano). Therefore, even if the

                                  16   plaintiffs could allege facts supporting a plausible injury, their claims are barred by Section 230.11

                                  17                                             CONCLUSION

                                  18           Accordingly, plaintiffs’ TAC is DISMISSED WITH PREJUDICE.

                                  19           IT IS SO ORDERED.

                                  20   Dated: August 20, 2021

                                  21

                                  22
                                                                                                     William H. Orrick
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27   11
                                         Having found two bases for dismissal with prejudice of plaintiffs’ TAC, I need not reach
                                  28   defendant’s other arguments for dismissal for failure to plead required elements of the claims
                                       under the FHA and state laws.
                                                                                        8
